DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment/Comment
2.	An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

3.	Authorization for this examiner’s amendment was given in a telephone interview with assigned attorney Kurt M. Berger, Ph.D. (Reg. No. 51461), on 01 March 2020.

4.	The application has been amended as follows:










In the Claims: 

1.  (Currently Amended) A display data generating device, comprising:
a communication interface to connect to an image forming device; and
processing circuitry configured to
receive, from a request source device, a request for display data of usage information of the image forming device, the request including identification information of the image forming device, wherein the usage information includes information indicating an amount of use of the image forming device during a past period of time, and was previously transmitted to and stored in an information storage device, prior to receipt of the request for the display data;
acquire the usage information of the image forming device corresponding to the identification information of the image forming device from the usage information storage device, which stores the usage information of the image forming device in association with the identification information of the device;
using the acquired usage information of the image forming device, generate the display data in a layout optimized for a display on which the request source device displays the usage information of the image forming device; and
provide the generated display data to the request source device,
wherein in response to the request, which is received from an information processing apparatus, and is to provide the display data corresponding to the image forming device, the request including identification information of an organization using the image forming device, the processing circuitry is further configured to acquire the usage information of the image forming device corresponding to the identification information of the organization.

5.  (Currently Amended)  The display data generating device of claim 2, wherein in response to the request for display data, which is received from [[an]] the information processing apparatus different from the image forming device, the processing circuitry is further configured to generate the display data based on second layout information;
wherein the display data includes a plurality of different display data items generated based on first layout information; and
wherein the display data is generated to allow viewing by scrolling on a display of the information processing apparatus.

6.  (Cancelled)  

7.  (Currently Amended)  A display data generating method performed by a computer connectable to an image forming device via a network, the method comprising:
receiving, from a request source device, a request for display data of usage information of the image forming device, the request including identification information of the image forming device, wherein the usage information includes information indicating an amount of use of the image forming device during a past period of time, and was previously transmitted to and stored in an information storage device, prior to receipt of the request for the display data;
acquiring the usage information of the image forming device corresponding to the identification information of the image forming device from the usage information storage device, which stores the usage information of the image forming device in association with the identification information of the image forming device;
using the acquired usage information of the image forming device, generating display data in a layout optimized for a display on which a request source device displays the usage information of the image forming device; and  
providing the generated display data to the request source device, 
wherein in response to the request, which is received from an information processing apparatus, and is to provide the display data corresponding to the image forming device, the request including identification information of an organization using the image forming device, the method further comprises acquiring the usage information of the image forming device corresponding to the identification information of the organization.

11.  (Currently Amended)  The display data generating method of claim 8, wherein in response to the request for the display data, which is received from [[an]] the information processing apparatus different from the image forming device, the generating step includes generating the display data based on second layout information,
wherein the display data includes the plurality of different display data items generated based on the first layout information, and
wherein the display data allows viewing by scrolling on a display of the information processing apparatus.

12.  (Cancelled)  

13.  (Currently Amended) An information processing system, comprising:
a display data generating device; and
an image forming device connected to the display data generating device via a network, wherein
the display data generating device includes first processing circuitry configured to:
receive, from a request source device, a request for display data of usage information of the image forming device, the request including identification information of the image forming device, wherein the usage information includes information indicating an amount of use of the image forming device during a past period of time, and was previously transmitted to and stored in an information storage device, prior to receipt of the request for the display data;
acquire the usage information of the image forming device corresponding to the identification information of the image forming device from the usage information storage device, which stores the usage information of the image forming device in association with the identification information of the image forming device;
using the acquired usage information of the image forming device, generate the display data in a layout optimized for a display on which the request source device displays the usage information of the image forming device; and
provide the generated display data to the request source device, wherein in response to the request, which is received from an information processing apparatus, and is to provide the display data corresponding to the image forming device, the request including identification information of an organization using the image forming device, the processing circuitry is further configured to acquire the usage information of the image forming device corresponding to the identification information of the organization, and
the image forming device includes second processing circuitry configured to:
request the display data relating to the usage information of the image forming device, the request including the identification information of the image forming device; and
display the generated display data, which is provided from the display data generating device.

Allowable Subject Matter
5.	The following is a statement of reasons for the indication of allowable subject matter:  
Claims 1, 7, and 13 currently recite: “…wherein in response to the request, which is received from an information processing apparatus, and is to provide the display data corresponding to the image forming device, the request including identification information of an organization using the image forming device, the processing circuitry is further configured to acquire the usage information of the image forming device corresponding to the identification information of the organization…”

6.	Thus, Claims 1-5, 7-11, and 13-16 are considered allowable for analogous reasons as highlighted above.

7.	When taken in context the independent claims as a whole were not uncovered in the prior art, the dependent claims are also allowed as they depend upon allowable independent claims.

8.	Therefore, Claims 1-5, 7-11, and 13-16 are considered allowable since when reading the claims in light of the specification, as per, MPEP §2111.01 or Toro Co. v. White Consolidated Inc., 199 F.3d 1295, 1301, 53 USPQ2d 1065,1069 (Fed. Cir. 1999).

9.	Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.



Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	A) Takahashi (US 2010/0198967) discloses an image forming apparatus and management system
	B) Hebeler, JR. et. al. (US 2004/0019675 A1) discloses an audience measurement system for gathering data reflecting usage of media data by a user system and gathering the data into micro level objects to meet capabilities of requestor (see abstract and par [0102]). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY MEJIA whose telephone number is (571)270-3630.  The examiner can normally be reached on Mon-Fri 10:30AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Parry can be reached on 571-272-8328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANTHONY MEJIA/Primary Examiner, Art Unit 2451